IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,065-01


                    EX PARTE MATTHEW THOMAS JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1596577-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. On December

16, 2020, this Court remanded this matter to the trial court to allow that court to complete its

evidentiary investigations and make findings of fact and conclusions of law.

        On November 10, 2021, this Court received the supplemental record after remand, which

includes findings of fact and conclusions of law signed by the trial court. In those findings and

conclusions, the trial court cites extensively to an affidavit submitted by Applicant’s trial counsel,

Ted Doebbler on February 9, 2021. Under Article 11.07 of the Texas Code of Criminal Procedure,

a district clerk is required to forward to this Court, among other things, “the application, any answers
                                                                                                       2

filed, any motions filed, transcripts of all depositions and hearings, any affidavits, and any other

matters such as official records used by the court in resolving issues of fact.” Id. at § 3(d); see also

TEX . R. APP . P. 73.4(b)(4). The supplemental record forwarded to this Court appears, however, to

be incomplete, in that the affidavit of Ted Doebbler is not included in the record.

        The district clerk shall either forward to this Court the affidavit of trial counsel Ted Doebbler

or certify in writing that this document is not part of the record. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: November 16, 2021
Do not publish